Order denying appellant’s application for a subpcena duces tecum directing the police department of the city of New York to produce at the trial of the action the records of the alleged accident which is the subject-in&tter of the suit, in so far as appealed from, affirmed, with ten dollars costs and disbursements. (New York City Charter, §§ 893, 894; Hale v. City of New York, 251 App. Div. 826.) Hagarty, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., dissents, with the following memorandum: The subpoena duces tecum should issue. It is for the trial court to decide on the admissibility of the documents produced. (Friedeberg v. Haffen, 162 App. Div. 79; Equitable Life Assur. Soc. of U. S. v. Mpasstas, 256 id. 878.) Sections 893 and 894 of the City Charter do not hinder that procedure.